Citation Nr: 1316668	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

The issue on appeal was before the Board in September 2011 at which time the Board granted a 70 percent rating for PTSD.  The Veteran appealed that part of the Board's September 2011 denying a rating in excess of 70 percent to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 8, 2012, the Court granted the motion and remanded that part of the Board's decision only to the extent that it denied entitlement to disability rating in excess of 70 percent for PTSD and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Partial Remand.  This matter was remanded in November 2012 for further development.  The Veteran had testified at a December 2009 hearing before the Board at the RO.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2012 Board remand, the Joint Motion instructs that action be taken to request certain outstanding private treatment records.  At the December 2009 hearing, the Veteran testified that he had been treated at Looking Glass Behavioral Health Associates, LLC (Looking Glass) on several occasions.  The only treatment record associated with the Veteran's claims file from the aforementioned medical facility is from December 2009, which reveals that the Veteran had been seen since May 2009. 

As noted by the Board in its November 2012 remand, an August 2011 VA treatment record shows that a document from Looking Glass was scanned into CPRS (a computer system not accessible to the Board) and could be viewed via VISTA Imaging Display, which is not accessible to the Board.  Other than the December 2009 treatment record, copies of the remaining treatment records from Looking Glass are neither contained in the claims file nor Virtual VA file.  The Board directed the RO to obtain the outstanding records.  A review of a May 2011 VA treatment record contained in Virtual VA (that were also of record at the time of the remand) show that February 2010 and March 2010 records were contained in CPRS.

Subsequent to the Board's remand, more VA treatment records were uploaded onto Virtual VA.  A review of October 2009 and December 2010 VA treatment records show that copies of mental health notes (dated June 26, 2009; July 10, 2009;  September 11, 2009; September 25, 2009; October 16, 2009; and October 30, 2009) from Fred Ayers, of Looking Glass were also scanned into VISTA Imaging Display.

The Board notes that the most recent authorization of release was received in February 2010.  As noted on the aforementioned release, the authorization expired 180 days from the date the Veteran had signed and dated the form.  Therefore, the Veteran is advised to submit an updated release in order for the VA to request remaining records from Looking Glass.  

Although the Board regrets further delay, the case must be returned to the RO for additional development. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain and associate with the claims file private treatment records dated from 2009 to 2012 from Looking Glass (apparently on CPRS) referenced in the October 2009, December 2010, May 2011 and August 2011 VA treatment records found in Virtual VA. 

2.  Appropriate action should be taken to obtain the remaining treatment records from Looking Glass that have not been scanned in to VISTA Imaging Display in CPRS.

If additional records are not available, the RO should inform the Veteran of the efforts VA made to obtain the records, provide description of further action VA will take regarding the claim, and notify the Veteran that he is ultimately responsible for providing such evidence. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


